internal_revenue_service number release date index numbers ----------------- ----------------------------- ------------------------- --------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------id no ------------- telephone number --------------------- refer reply to cc corp plr-116218-09 date date legend parent ----------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub sub sub sub ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------- ---------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ---------------------------- fsub ---------------------------------------- plr-116218-09 -------------------------------------------------------------------------------- ----------------------------------------------------------------------------- fsub fsub fsub -------------------------------------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- ---------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------- ----------------------------------------- f-partnership -------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------- de ---------------------------- -------------------------------- ------------------------------------------------------------------- de --------------------------------------------- ------------------------------ ------------------------- -------------- distributing ------------------------------------------ -------------------------------------------------------------------------------- ----------------------------------------------------------------------------- f-controlled -------------------- ----------------------------------------------------------------------------------- ------------------------------------------------------------------- country x country y country z business a ----------- --------- ------ ---------------------------------------- plr-116218-09 business a1 --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- a b ------ ------------------------------------------------------------------------------------------ -------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------- parent affiliated_group sub integration plan date ------------------------------ ---------------------------- ------------------- dear ----------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction as defined below the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent a publicly-traded corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return and through its plr-116218-09 affiliates engages in business a and business a1 parent owns all of the outstanding common_stock of sub and sub sub owns all of the outstanding common_stock of sub and through direct and indirect ownership all of the outstanding common_stock of distributing a country y corporation sub owns all of the outstanding common_stock of sub sub owns a percent greater than percent of the common_stock of fsub a country y corporation that has elected to be taxed as an association for federal_income_tax purposes each of sub sub and sub has issued and outstanding classes of voting preferred_stock all of which is owned by various entities in the parent affiliated_group sub owns all of the outstanding common_stock of fsub a country y corporation fsub owns through other disregarded entities all of the stock of de a country z entity that is disregarded for federal_income_tax purposes sub was acquired in a qualified_stock_purchase prior to the proposed transaction as part of the sub integration plan parent has integrated the assets of sub into the parent affiliated_group at the time of parent's acquisition of sub on date both parent and sub were engaged in business a each of sub sub sub and sub join parent in filing a consolidated federal_income_tax return through their separate affiliated groups both distributing and fsub are engaged in business a and business a1 respectively each of distributing and fsub rely on employees of certain affiliates in conducting business a and business a1 respectively financial information has been submitted for both distributing and fsub which indicates that business a and business a1 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction management of parent desires to fully align and integrate the active businesses of sub and its affiliates with the active businesses of parent and its affiliates accordingly to accomplish this and serve what the taxpayer has represented are valid business reasons the following transactions have been proposed collectively the proposed transaction i parent will contribute the stock of sub to sub in exchange for sub stock contribution immediately thereafter and as part of an integrated_plan sub will merge into sub collectively reorganization plr-116218-09 ii sub will contribute the stock of fsub to distributing in exchange for a deemed issuance of distributing stock contribution after which fsub will elect as part of the same integrated_plan to be disregarded as an entity separate from its owner for u s federal_income_tax purposes collectively reorganization iii distributing will form de an entity disregarded from its sole owner for federal_income_tax purposes with nominal capital and will contribute a note to de in exchange for additional interests in de iv distributing de will use the note to purchase b from certain disregarded entities of v distributing will form f-controlled as a county x corporation and will contribute all its interest in de to f-controlled in exchange for f-controlled stock the f-controlled contribution distributing will distribute the f-controlled stock to sub the distribution the distribution and the f-controlled contribution collectively reorganization in connection with the distribution distributing and f-controlled will enter into various agreements relating to research_and_development management accounting and general administrative activities vi sub will transfer the f-controlled stock to fsub in exchange for fsub shares contribution vii f-controlled will elect to be disregarded as an entity separate from its owner for federal_income_tax purposes steps vi and vii will be referred to as reorganization viii sub will contribute the shares of fsub received in reorganization to sub in exchange for sub stock contribution sub will transfer the fsub stock to sub in exchange for sub stock contribution ix fsub will form fsub and fsub both of which will be organized in country y and taxable as associations for federal_income_tax purposes fsub fsub and fsub will form f-partnership as a country y entity that will be treated as a partnership for federal_income_tax purposes fsub will transfer all the assets of f- controlled to f sub which in turn will transfer the f-controlled assets to f- partnership for additional partnership units representations the following representations have been submitted regarding each named transaction plr-116218-09 reorganization a the fair_market_value of the sub stock received by parent will be approximately equal to the fair_market_value of the sub stock surrendered in reorganization sub will acquire at least percent of the fair_market_value of the net b assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the reorganization for purposes of this representation amounts paid_by sub to dissenters amounts paid_by sub to shareholders who receive cash or other_property amounts used by sub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately before the transaction c meaning of sec_368 after reorganization parent will be in control of sub within the d for stock of sub and will be preserved within the meaning of sec_1_368-1 at least percent of the proprietary interest in sub will be exchanged neither sub nor any person related to sub within the meaning of e e has any plan or intention to reacquire any sub stock issued in reorganization sub has no plan or intention to sell or otherwise dispose_of any of the f assets of sub acquired in the reorganization except for transfers as discussed herein and dispositions made in the ordinary course of business g the liabilities of sub assumed as determined under sec_357 by sub and the liabilities if any to which the transferred assets are subject were incurred by sub in the ordinary course of business and are associated with the assets transferred following reorganization sub or a member of sub 1's qualified_group h as defined in sec_1_368-1 will continue the historic_business of sub or use a significant portion of sub 4's historic_business_assets in a business at the time of reorganization sub will not have outstanding any i warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 of sub by parent plr-116218-09 j incurred in connection with reorganization sub sub and parent will each pay their respective expenses if any k was issued acquired or will be settled at a discount there is no intercorporate debt existing between sub and sub that l in sec_368 and iv no two parties to reorganization are investment companies as defined the fair_market_value of the assets of sub transferred to sub will equal m or exceed the sum of the liabilities of sub to be assumed as determined under sec_357 by sub plus the amount of liabilities if any to which the transferred assets are subject n case within the meaning of sec_368 sub is not under the jurisdiction of a court in a title or similar to the extent that sub was the u s transferor with respect to any o existing gain recognition agreements parent will comply with the regulations under sec_1_367_a_-8 reorganization p distributing will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by fsub immediately prior to the reorganization for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by fub immediately preceding the transfrer will be included as assets of fsub held immediately before the transaction q meaning of sec_368 after reorganization sub will be in control of distributing within the r for stock of distributing and will be preserved within the meaning of sec_1_368-1 at least percent of the proprietary interest in fsub will be exchanged neither distributing nor any person related to distributing within the s meaning of sec_1_368-1 has any plan or intention to reacquire any distributing stock issued in reorganization plr-116218-09 distributing has no plan or intention to sell or otherwise dispose_of any of t the assets of fsub acquired in the reorganization except for transfers as discussed herein and dispositions made in the ordinary course of business u the liabilities of fsub assumed as determined under sec_357 by distributing and the liabilities if any to which the transferred assets are subject were incurred by fsub in the ordinary course of business and are associated with the assets transferred v following reorganization distributing or a member of distributing 's qualified_group as defined in sec_1_368-1 will continue the historic_business of fsub or use a significant portion of fsub 2's historic_business_assets in a business w at the time of reorganization distributing will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in distributing that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 of distributing by sub x any incurred in connection with reorganization distributing fsub and sub will each pay their respective expenses if y that was issued acquired or will be settled at a discount there is no intercorporate debt existing between distributing and fsub z in sec_368 and iv no two parties to reorganization are investment companies as defined the fair_market_value of the assets of fsub transferred to distributing aa will equal or exceed the sum of the liabilities of fsub to be assumed as determined under sec_357 by distributing plus the amount of liabilities if any to which the transferred assets are subject bb within the meaning of sec_368 fsub is not under the jurisdiction of a court in a title_11_or_similar_case distributing and fsub will be controlled_foreign_corporations within the cc meaning of sec_957 immediately before and distributing will continue to be a controlled_foreign_corporation within the meaning of sec_957 after reorganization dd neither distributing nor fsub is a passive_foreign_investment_company plr-116218-09 ee with respect to distributing immediately before and after reorganization sub1 will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 ff reorganization the notice requirements of sec_1_367_b_-1 will be satisfied with respect to gg b -4 b i or b -4 b reorganization is not an exchange described in sec_1_367_b_-4 hh reorganization will not include the transfer of stock in any corporation that has been a u s transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 ii sec_897 immediately before reorganization fsub2 will not hold any united_states real_property interests as defined in reorganization and the distribution jj distribution will not constitute stock_or_securities indebtedness if any owed by f-controlled to distributing after the no part of f-controlled stock to be distributed by distributing will be kk received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a ll as conducted by distributing or its separate_affiliated_group is representative of the present operations of business a as conducted by distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of business a1 mm as will be conducted by f-controlled or its separate_affiliated_group is representative of the present operations of business a1 and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted following the distribution distributing and f-controlled will continue the nn active_conduct of their respective businesses independently and with their separate employees or employees of their affiliates plr-116218-09 the distribution is being undertaken for the corporate business purposes oo of aligning similar_business functions and integration of the acquired_business of sub the distribution is motivated in whole or substantial part by this corporate business_purpose neither distributing’s business a nor control of an entity conducting this pp business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with the expansion of an existing five-yeat trade_or_business throughout the year period distributing has been the principal_owner of the goodwill and significant assets of business a and will continue to be such owner following the distribution neither f-controlled’s business a1 nor control of an entity conducting this qq business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except in connection with the expansion of an existing five-year trade_or_business throughout the year period f-controlled has been the principal_owner of the goodwill and significant assets of business a1 and will continue to be such owner following the distribution rr for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution ss for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of f-controlled stock entitled to vote or fifty percent or more of the total value of all classes of f-controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution tt be a disqualified_investment_corporation as defined in sec_355 immediately after the distribution neither distributing nor f-controlled will the total adjusted_basis and the fair_market_value of the assets transferred uu to fcontrolled by distributing each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by f-controlled and ii the plr-116218-09 total amount of money and other_property within the meaning of sec_361 received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization the liabilities assumed as determined under sec_357 in contribution were incurred in the ordinary course of business and are associated with the transferred assets the fair_market_value of the assets transferred by distributing to f- vv controlled in the f-controlled contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by f-controlled in the f controlled contribution ii the amount of any liabilities owed to f-controlled by distributing if any that are discharged or extinguished in connection with the f- controlled contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from f-controlled in connection with the f-controlled contribution the fair_market_value of the assets of f-controlled will exceed the amount of its liabilities immediately after the f- controlled contribution ww any liabilities assumed by f-controlled within the meaning of sec_357 in the f controlled contribution and any liabilities to which transferred assets in the f controlled contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred xx sec_368 and iv no two parties to the distribution are investment companies as defined in yy payments made in connection with any continuing transactions between distributing and f-controlled if any following the distribution will be at fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm's length zz incurred in connection with the distribution distributing and f-controlled will each pay their own expenses if any the distribution is not part of a plan or series of related transactions aaa within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or f-controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or f-controlled bbb be cancelled in connection with the distribution no indebtedness between distributing and f-controlled has been or will plr-116218-09 ccc the time of or after the distribution no intercorporate debt will exist between distributing and f-controlled at ddd the earnings_and_profits of distributing or f-controlled or both the distribution is not used principally as a device for the distribution of eee company within the meaning of sec_1297 neither distributing nor f-controlled is a passive foreign investment distributing will be a controlled_foreign_corporation within the meaning of fff a immediately before and both distributing and f-controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately after the distribution sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 ggg with respect to distributing immediately before and after the distribution and a sec_1248 shareholder with respect to f-controlled immediately after the distribution hhh distribution the notice requirements of sec_1_367_b_-1 will be satisfied for the iii b -4 b i or b -4 b the distribution is not an exchange described in sec_1_367_b_-4 jjj defined in sec_897 immediately before or after the distribution f-controlled will not hold any united_states real_property interests as the distribution will not include the transfer of stock in any corporation kkk that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired 'gain recognition agreement' within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 reorganization the fair_market_value of the fsub stock received by sub will be lll approximately equal to the fair_market_value of the f-controlled stock surrendered in reorganization mmm fsub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by f- controlled immediately prior to the reorganization for purposes of this representation amounts paid_by fsub to dissenters amounts paid_by fsub to shareholders who receive cash or other_property amounts used by fsub to pay its plr-116218-09 reorganization expenses and all redemptions and distributions except for regular normal dividends made by fub immediately preceding the transfer will be included as assets of fsub held immediately before the transaction nnn meaning of sec_368 after reorganization sub will be in control of fsub within the at least percent of the proprietary interest in f-controlled will be ooo exchanged for stock of fsub and will be preserved within the meaning of sec_1 e neither fsub nor any person related to fsub within the meaning of ppp e has any plan or intention to reacquire any fsub stock issued in reorganization fsub has no plan or intention to sell or otherwise dispose_of any of the qqq assets of f-controlled acquired in the reorganization except for transfers as discussed herein and dispositions made it the ordinary course of business the liabilities of f-controlled assumed as determined under sec_357 by rrr fsub and the liabilities if any to which the transferred assets are subject were incurred by f-controlled in the ordinary course of business and are associated with the assets transferred following reorganization fsub or a member of fsub 1's qualified sss group as defined in sec_1_368-1 will continue the historic_business of each of sub or use a significant portion of each of f-controlled's historic_business_assets in a business at the time of reorganization fsub will not have outstanding any ttt warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in fsub that if exercised or converted would affect the acquisition or retention of control as defined in sec_368 of fsub by sub uuu any incurred in connection with reorganization fsub f-controlled and sub will each pay their respective expenses if vvv that was issued acquired or will be settled at a discount there is no intercorporate debt existing between fsub and f-controlled www no two parties to reorganization are investment companies as defined in sec_368 and iv plr-116218-09 the fair_market_value of the assets of f-controlled transferred to fsub xxx will equal or exceed the sum of the liabilities of f-controlled to be assumed as determined under sec_357 by fsub plus the amount of liabilities if any to which the transferred assets are subject yyy case within the meaning of sec_368 f-controlled is not under the jurisdiction of a court in a title or similar zzz fsub1 and f-controlled will be controlled_foreign_corporations within the meaning of sec_957 immediately before and fsub1 will continue to be a controlled_foreign_corporation within the meaning of sec_957 after reorganization aaaa meaning of sec_1297 f-controlled is not a passive_foreign_investment_company within the bbbb sub1 will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to fsub1 immediately before and after reorganization cccc reorganization the notice requirements of sec_1_367_b_-1 will be satisfied with respect to dddd reorganization is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 eeee f-controlled will not hold any united_states real_property interests as defined in sec_897 immediately before contribution reorganization will not include the transfer of stock in any corporation ffff that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired 'gain recognition agreement' within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 gggg requirements of sec_351 fsub 1's transfer of the assets of f-controlled to fsub will satisfy the contribution hhhh benefit of sub in connection with contribution no stock_or_securities will be issued for services rendered to or for the iiii connection with contribution no stock_or_securities will be issued for indebtedness of sub in plr-116218-09 jjjj stock within the meaning of sec_306 none of the stock to be transferred in contribution is sec_306 kkkk fsub is not a passive_foreign_investment_company llll broker or investment house contribution is not the result of the solicitation by a promoter mmmm sub will not retain any rights in the property transferred to sub in connection with contribution nnnn shares of fsub sub will not assume any liabilities in connection with the transfer of the there is no indebtedness between the sub and sub related to oooo contribution and there will be no indebtedness created in favor of sub as a result of contribution pppp reacquire any stock or indebtedness to be issued in contribution there is no plan or intention on the part of sub to redeem or otherwise qqqq value of the property transferred to sub sub will receive stock of sub approximately equal to the fair market rrrr in connection with contribution each of the parties to contribution will pay its expenses if any incurred ssss e and sec_1_351-1 sub will not be an investment_company within the meaning of tttt sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor uuuu sub is not a personal_service_corporation within the meaning of sec_269a vvvv the meaning of sec_351 the sub preferred_stock will not be nonqualified_preferred_stock within wwww sub will remain in existence immediately after contribution xxxx the transaction in whicn the rights of the parties are dfined the transfers and exchanges will occur under a plan agreed upon before plr-116218-09 yyyy all exchanges will occur on approximately the same date zzzz taking into account any issuance of additional shares of sub stock any issuance of stock for services exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of the sub stock to be received in the exchange sub will own stock in sub representing control within the meaning of sec_368 and sec_1504 immediately after contribution sub does not plan or intend to issue additional shares after contribution that would result in sub losing sec_368 control of sub contribution aaaaa no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with contribution bbbbb no stock_or_securities will be issued for indebtedness of sub in connection with contribution ccccc none of the stock to be transferred in contribution is sec_306 stock within the meaning of sec_306 ddddd fsub is not a passive_foreign_investment_company eeeee contribution is not the result of the solicitation by a promoter broker or investment house fffff connection with contribution sub will not retain any rights in the property transferred to sub in ggggg sub will not assume any liabilities in connection with the transfer of the shares of fsub hhhhh there is no indebtedness between sub and sub related to contribution and there will be no indebtedness created in favor of sub as a result of contribution iiiii reacquire any stock or indebtedness to be issued in contribution there is no plan or intention on the part of sub to redeem or otherwise jjjjj value of the property transferred to sub sub will receive stock of sub approximately equal to the fair market plr-116218-09 kkkkk in connection with contribution each of the parties to contribution will pay its expenses if any incurred lllll e and sec_1_351-1 sub will not be an investment_company within the meaning of sub is not under the jurisdiction of a court in a title or similar mmmmm case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor nnnnn sub is not a personal_service_corporation within the meaning of sec_269a ooooo sub will remain in existence immediately after contribution ppppp taking into account any issuance of additional shares of sub stock any issuance of stock for services exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of the sub stock to be received in the exchangesub will own stock in sub representing control within the meaning of sec_368 and sec_1504 immediately after contribution sub does not plan or intend to issue additional shares after contribution that would result in sub losing sec_368 control of sub qqqqq the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined rrrrr all exchanges will occur on approximately the same date sssss the meaning of sec_351 the sub preferred_stock will not be nonqualified_preferred_stock within rulings based solely on the information submitted and representations set forth above we rule as follows regarding each named transaction reorganization for federal tax purposes reorganization will be treated as i a transfer of substantially_all of sub 4's assets to sub in exchange for sub stock and ii the distribution of sub stock in complete_liquidation of sub as a result of reorganization sub 1's acquisition of substantially_all of sub 4’s assets deemed to be exchanged solely for sub stock will be treated as a plr-116218-09 reorganization within the meaning of sec_368 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the transfer of all its assets to sub in deemed exchange for sub stock and the assumption by sub of sub 4's liabilities sec_361 sec_357 and sec_1_1502-80 no gain_or_loss will be recognized by sub upon its receipt of sub 4's assets sec_1032 the basis of each asset of sub in the hands of sub will be the same as the basis of that asset in the hands of sub immediately prior to its transfer sec_362 the holding_period of each asset of sub in the hands of sub will be the same as the holding_period of that asset in the hands of sub sec_1223 no gain_or_loss will be recognized on the deemed_distribution of sub stock to parent sec_361 no gain_or_loss will be recognized by parent upon its deemed exchange of sub stock for sub stock sec_354 the basis of the sub stock deemed received by parent will be the same as the basis of the sub stock exchanged by parent sec_358 reorganization for federal tax purposes reorganization will be treated as i a transfer of substantially_all of fsub assets to distributing in exchange for distributing stock and ii the distribution of distributing stock to sub in complete_liquidation of fsub as a result of reorganization distributing's acquisition of substantially_all of fsub 2's assets deemed to be exchanged solely for distributing stock will be treated as a reorganization within the meaning of sec_368 distributing and fsub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by fsub on the transfer of all its assets to distributing in deemed exchange for distributing stock and the assumption by distributing of fsub 2's liabilities sec_361 and sec_357 plr-116218-09 no gain_or_loss will be recognized by distributing on the receipt of fsub 2's assets sec_1032 the basis of each asset of fsub in the hands of distributing will be the same as the basis of that asset in the hands of fsub immediately prior to its transfer sec_362 the holding_period of each asset of fsub in the hands of distributing will be the same as the holding_period of that asset in the hands of fsub sec_1223 no gain_or_loss will be recognized on the deemed_distribution of distributing stock to sub sec_361 no gain_or_loss will be recognized by sub on its deemed exchange of fsub stock for distributing stock sec_354 the basis of the distributing stock deemed received by sub will be the same as the basis of the fsub stock exchanged by sub sec_358 fsub 2’s transfer of substantially_all its assets to distributing will be an exchange to which sec_1_367_b_-1 and - a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1_367_b_-1 and -4 b reorganization and the distribution the f-controlled contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and f-controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the f-controlled contribution sec_361 no gain_or_loss will be recognized by f-controlled on the f-controlled contribution sec_1032 the basis of each asset received by f-controlled from distributing will equal distributing's basis in that asset immediately before its transfer sec_362 the holding_period of each asset received by f-controlled will include the period distributing held the asset sec_1223 plr-116218-09 no gain_or_loss will be recognized by and no amount will be included in the income of sub on its receipt of the f-controlled stock sec_355 no gain_or_loss will be recognized by distributing in the distribution sec_361 sub 1's basis in a share of distributing stock as adjusted under sec_1_358-1 will be allocated between the share of distributing stock with respect to which the distribution will be made and the shares of f-controlled stock received with respect to the share of distributing stock in proportion to their fair market values in accordance with sec_1_358-2 sec_358 and c sub 1's holding_period of the f-controlled stock received will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and f- controlled in accordance with sec_1_312-10 the f-controlled contribution will be an exchange to which sec_1 b - c and - a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the f-controlled contribution sec_1 b - b and -4 b the distribution will be an exchange to which sec_1_367_b_-1 -5 a - c and -5 f apply if sub 1's post-distribution amount as defined in sec_1 b - e with respect to distributing or f-controlled is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or f-controlled sub 1's basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 1's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amount in income as deemed_dividend from such corporation if sub reduces the basis in the stock of distributing or f-controlled or has an inclusion with respect to such stock sub must increase its basis in the stock or the other corporation to the extent provided in sec_1_367_b_-5 reorganization for federal tax purposes reorganization will be treated as i a transfer of substantially_all of f-controlled's assets to fsub in exchange for fsub stock and ii the distribution of fsub stock in complete_liquidation of f-controlled plr-116218-09 as a result of reorganization fsub 1's acquisition of substantially_all of f-controlled's assets deemed to be exchanged solely for fsub stock will be treated as a reorganization within the meaning of sec_368 fsub and f-controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by f-controlled on the transfer of all its assets to fsub in exchange for fsub stock and the assumption by fsub of f- controlled's liabilities sec_361 and sec_357 no gain_or_loss will be recognized by fsub on its receipt of f- controlled's assets sec_1032 the basis of each asset of f-controlled in the hands of fsub will be the same as the basis of that asset in the hands of f-controlled immediately before its transfer sec_362 the holding_period of each asset of f-controlled in the hands of fsub will be the same as the holding_period of that asset in the hands of f-controlled sec_1223 no gain_or_loss will be recognized by f-controlled on the deemed_distribution of fsub stock to sub sec_361 no gain_or_loss will be recognized by sub on its deemed exchange of f- controlled stock for fsub stock sec_354 the basis of the fsub stock deemed to be received by sub will be the same as the basis of the f-controlled stock exchanged by sub sec_358 following the transfer of all of f-controlled’s assets to fsub all of f- controlled's earnings_and_profits will be allocated to fsub sec_381 f-controlled’s transfer of substantially_all its assets to fsub will be an exchange to which sec_1_367_b_-1 and - a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1_367_b_-1 and -4 b contribution no gain_or_loss will be recognized on the transfer of fsub stock to sub by sub sec_351 plr-116218-09 the basis of the fsub shares received by sub will be the same as the basis of such property in the hands of sub immediately prior to the transfer sec_362 no gain_or_loss will be recognized by sub on its receipt of fsub stock sec_1032 the basis of the sub stock received by sub in contribution will be the same as the basis of the fsub transferred to sub sec_358 the holding_period of the fsub stock received by sub will include the period during which sub held the fsub stock sec_1223 the holding_period of the fsub stock transferred to sub in contribution will include the period during which the fsub stock was held by sub sec_1223 contribution no gain_or_loss will be recognized on the transfer of fsub stock to sub by sub sec_351 the basis of the fsub shares received by sub will be the same as the basis of such property in the hands of sub immediately prior to the transfer sec_362 no gain_or_loss will be recognized by sub on its receipt of fsub stock sec_1032 the basis of the sub stock received by sub in contribution will be the same as the basis of the fsub transferred to sub sec_358 the holding_period of the fsub stock received by sub will include the period during which sub held the fsub stock sec_1223 the holding_period of the fsub stock transferred to sub in contribution will include the period during which the fsub stock was held by sub sec_1223 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-116218-09 in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 in addition we express no opinion about i the federal_income_tax consequences of the transactions described in steps iii iv and ix above ii the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 applies to the extent not otherwise specifically ruled upon above iii any other consequences under sec_367 on any internal restructuring transaction in this ruling letter to the extent not otherwise specifically ruled upon above and iv the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction including the potential application of sec_482 to the proposed transaction procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income return for which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling plr-116218-09 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ________________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
